Case 20-00180-mdc          Doc 1    Filed 06/01/20 Entered 06/01/20 14:02:14          Desc Main
                                    Document      Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In Re:
                                              Case No.: 20-12141-JKF
ARTHUR HERRING, III,
                                              Chapter 7
      Debtor.
_______________________________/

NITV FEDERAL SERVICES, LLC,
                                              Adv. Case No.: _______________
         Plaintiff,
v.

ARTHUR HERRING, III,

      Defendant.
________________________________/


              COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

         Plaintiff NITV Federal Services, LLC (“Plaintiff”) sues defendant Arthur Herring, III

(“Defendant”), and alleges as follows:

                           PARTIES, JURISDICTION, AND VENUE

         1.      Plaintiff is a limited liability company organized and existing under the laws of

the State of Florida with its principal place of business located in Palm Beach County, Florida.

Plaintiff is a creditor of Defendant.

         2.      Defendant is an individual who resides in Quakertown, PA.

         3.      On April 28, 2020, Defendant filed a voluntary petition for bankruptcy protection

under Chapter 7 of Title 11 of the United States Bankruptcy Code (the “Bankruptcy Code).

         4.      This Court has subject matter jurisdiction over this proceeding pursuant to 28

U.S.C. §§ 157 and 1334. Venue is proper under 28 U.S.C. § 1409.

         5.      This is a core proceeding under 28 U.S.C. § 157(b)(2)(I).
Case 20-00180-mdc         Doc 1    Filed 06/01/20 Entered 06/01/20 14:02:14            Desc Main
                                   Document      Page 2 of 6



                                  GENERAL ALLEGATIONS

I.     The Florida Lawsuit

       6.      On July 27, 2018, NITV filed a lawsuit (the “Florida Lawsuit”) against Defendant

and Dektor Corporation (“Dektor”) in the United States District Court for the Southern District

of Florida (Case No. 9:18-cv-80994). Defendant is the sole shareholder, officer, and/or director

of Dektor.

       7.      Generally stated, the Florida Lawsuit alleged a scheme by Debtor/Dektor

(competitors of Plaintiff in the field of truth verification software) to unfairly compete through a

pervasive campaign of disparagement/defamation of NITV and its products. Debtor/Dektor

accomplished this by sending tens of thousands of defamatory e-mails (thousands of which were

sent during the Florida Lawsuit) to NITV’s clients (primarily law enforcement agencies) and

through publication of at least two defamatory websites.

       8.      On June 10, 2019, NITV filed (in the Florida Lawsuit) its Motion for Sanctions

Against Herring for Spoliation of Evidence and Discovery Abuse (the “Motion for Sanctions”).

That motion sought severe sanctions against Defendant for a multitude of severe/egregious

discovery sanctions he orchestrated during the pendency of the Florida Lawsuit.

       9.      This conduct included: (a) Defendant’s installation of a “file shredding” program

on his laptop the day after Defendant unilaterally cancelled his deposition in the Florida Lawsuit

(coupled with a sworn statement from Defendant’s former IT-professional that Defendant asked

on multiple occasions about permanently deleting files that Defendant did not want NITV

obtaining access to); (b) Defendant’s attempt to delete approximately 2,500 emails sent between

June 15, 2018 and February 13, 2019; (c) Defendant’s use of an undisclosed email address for

the purpose of evading discovery (and perjurious testimony that no such email account existed);


                                                 2
Case 20-00180-mdc           Doc 1    Filed 06/01/20 Entered 06/01/20 14:02:14          Desc Main
                                     Document      Page 3 of 6



(d) Defendant’s destruction/reformatting of a computer hard drive and instructions to his former

IT-professional to lie about such; and (e) Defendant’s attempt to defy the Southern District of

Florida’s injunction by hosting the aforementioned defamatory websites ‘offshore’ so they would

be beyond the jurisdiction of the Southern District of Florida.

       10.      On September 20, 2019, as a result of the above-described misconduct, the

Southern District of Florida entered an Order Granting Plaintiff’s Motion for Sanctions for

Spoliation of Evidence and Discovery Abuse.           Having carefully considered the substantial

evidence presented by Plaintiff and Defendant’s unapologetic/indignant response, Judge Brannon

(who presided over the Florida Lawsuit) concluded that the severe sanction of entering a default

against Defendant was appropriate.

       11.      Thereafter, on December 16, 2019, an Order of Final Default Judgment and

Permanent Injunction Against Both Defendants was entered in the Florida Lawsuit. That Order

awarded final judgment to Plaintiff (against both Debtor and Dektor) on all claims asserted in the

Florida Lawsuit, including Plaintiff’s claims for violation of the Lanham Act, defamation, and

tortious interference.

       12.      In granting final judgment against Defendant, the Southern District of Florida

specifically    found    that   Defendant   willfully/intentionally violated   the   Lanham   Act,

willfully/intentionally committed defamation, and willfully/intentionally committed tortious

interference.   In light of this intentional conduct, Judge Brannon awarded Plaintiff (on its

Lanham Act claim) two times the amount of actual damages proved, or $849,347.92.

       13.      That Order also imposed a permanent injunction precluding both Defendant and

Dektor from continuing to send the aforementioned e-mails/communications or re-publish the

aforementioned defamatory websites.


                                                  3
Case 20-00180-mdc        Doc 1     Filed 06/01/20 Entered 06/01/20 14:02:14            Desc Main
                                   Document      Page 4 of 6



       14.     Defendant was represented in the Florida Lawsuit by The Law Office of Robert

Eckard, Associates, P.A. (“Eckard, P.A.”) from August 16, 2018 – November 2, 2018 at which

time Eckard, P.A. was granted permission to withdraw as counsel for Defendant and Dektor.

       15.     According to Eckard, P.A.’s motion to withdraw as counsel, Defendant

terminated the attorney-client relationship with Eckard, P.A. on October 17, 2018.

       16.     Thereafter, Defendant was represented in the Florida Lawsuit by Adler Wellikoff,

PLLC (“Adler Wellikoff”) from December 7, 2018 – February 15, 2019 at which time Adler

Wellikoff was granted permission to withdraw as counsel for Defendant and Dektor.

       17.     After that date, Defendant represented himself pro se in the Florida Lawsuit. The

docket in the Florida Lawsuit reflects that Defendant was an active participant as a pro se

litigant, having filed at least thirty (30) different documents – including several motions seeking

various forms of relief – following withdrawal of Adler Wellikoff.

       18.     The aforementioned Motion for Sanctions and final judgment in the Florida

Lawsuit were not unopposed by Defendant or granted by default. Notably, on June 24, 2019,

Defendant filed an 81-page (including attachments) opposition memorandum to the Motion for

Sanctions. On October 31, 2019, Defendant filed a 70-page (including attachments) opposition

memorandum to Plaintiff’s motion for final judgment/permanent injunction. Defendant then

filed a 22-page sur-reply to that same motion on November 5, 2019.

       19.     On December 10, 2019, the Southern District of Florida held an evidentiary

hearing (lasting over 4 hours) on Plaintiff’s motion for final judgment/permanent injunction.

Defendant appeared in-person at the hearing, testified individually and on behalf of Dektor, and

also personally cross-examined Plaintiff’s witnesses at the evidentiary hearing.

       20.     Defendant was provided multiple opportunities to participate and did in fact


                                                4
Case 20-00180-mdc         Doc 1    Filed 06/01/20 Entered 06/01/20 14:02:14             Desc Main
                                   Document      Page 5 of 6



participate extensively in the Florida Lawsuit following the withdrawal of Adler Wellikoff.

II.     The Underlying Allegations in the Florida Lawsuit

        21.       As stated above, on September 20, 2019, the Southern District of Florida

granted Plaintiff’s Motion for Sanctions and entered a default against Defendant as a result of

Defendant’s severe misconduct in the Florida Lawsuit.

        22.     The December 16, 2019 final judgment entered in the Florida Lawsuit contains a

detailed recitation of the facts that the Southern District of Florida found to be established

against both Defendant and Dektor. In describing the facts, the final judgment states: The

Southern District of Florida specifically stated: “These facts are drawn from credible witness

testimony and uncontested evidentiary submissions that have been presented to the Court. The

Court has independently analyzed and considered the evidence and has adopted only those

findings which the Court has deemed to be properly supported.”

        23.     Rather than repeat those lengthy factual findings here, this Complaint adopts in

whole the “Facts” section of the December 16, 2019 final judgment in the Florida Lawsuit as if

fully set forth herein.

        24.     Generally, the facts as established by the Southern District of Florida are that

Defendant/Dektor were competitors of Plaintiff in the field of truth verification software and that

Defendant/Dektor intentionally sent tens of thousands of defamatory e-mails to existing and/or

prospective customers of Plaintiff in an effort to take sales from Plaintiff and direct such sales to

Dektor. Further, Defendant established at least two defamatory websites containing a number of

misstatements about both Dektor (which was falsely passing itself off as the successor of a prior-

entity named Dektor Counterintelligence and Security, Inc.) and Plaintiff in an effort to direct

sales toward Dektor. The aforementioned websites contained dozens of pages of defamatory


                                                 5
Case 20-00180-mdc         Doc 1    Filed 06/01/20 Entered 06/01/20 14:02:14           Desc Main
                                   Document      Page 6 of 6



statements about Plaintiff and its products/services.

       25.     All conditions precedent to the filing of this action have been performed,

occurred, or been waived.

     COUNT I – FOR WILLFUL AND MALICIOUS INJURY (11 U.S.C. § 523(a)(6))

       26.     Plaintiff re-alleges and incorporate paragraphs 1 through 25 as set forth above.

       27.     As specified herein and in the December 16, 2019 final judgment in the Florida

Lawsuit, Defendant willfully and maliciously injured Plaintiff and Plaintiff’s property by virtue

of the conduct more fully described in the Florida Lawsuit.

       28.     Defendant’s willful/malicious conduct includes violation of the Lanham Act,

defamation, and tortious interference with existing/prospective business relationships.

       29.     As a result of Defendant’s willful/malicious conduct, Plaintiff was awarded

damages against Defendant (in the Florida Lawsuit) in the amount of $849,347.92, the full

amount of which is non-dischargeable in Defendant’s current bankruptcy action.

       WHEREFORE, Plaintiff requests the entry of judgment against Debtor for: (a)

determination that the aforementioned debt is non-dischargeable under 11 U.S.C. § 523(a)(6) and

(b) for such further relief as the Court deems appropriate.

Dated: May 28, 2020.                                    DESOUZA LAW, P.A.
                                                        3111 N. University Drive
                                                        Suite 301
                                                        Coral Springs, FL 33065
                                                        Telephone: (954) 603-1340
                                                        DDesouza@desouzalaw.com

                                                        By: /s/ Daniel DeSouza, Esq.______
                                                                Daniel DeSouza, Esq.
                                                                Florida Bar No.: 19291

                                                              Admitted Pro Hac Vice



                                                 6
